The opinion of the Conrt was delivered by
Poché, J.
Plaintiff brings this suit in the interest of Ms minor son, a legatee under the will of the minor’s paternal uncle, Josiah Stan-brough, and his object is to obtain a judgment annulling the sale of a plantation once the property of the latter’s succession. He charges that, at a sale made of said plantation under executory process, the defendants, S. B. and J. T. McClellan, who were the executors of the testator, became the purchasers through and by means’ of a third person, one Thomas B. Adams, to whom the property was ostensibly adjudicated. But he charges that the two executors above named were really and truly the purchasers, iu violation of a prohibitory law; bence, he prays that said sale be declared null and that said property be brought back to tbe succession.
The defendants excepted:
1. That the petition disclosed no cause of action.
2. Want of tender of the price of adjudication, which had enured to the benefit of plaintiff.
The exception was sustained and plaintiff appeals.
*236If the evidence on trial was to show that the defendants, McClellan, were the executors of the testator, that the property had been entrusted to their administration, and that at a judicial sale thereof they had bought it by means of a third person, the sale would inevitably be annulled. The petition contains full allegations of all these elements of nullity; hence, it discloses a most serious cause of action. C. C. 1146.- This proposition is elementary and flows from the textual provisions of the article of our Code.
The executors could not be shielded from the charge of nullity by showing that the sale was not procured by themselves, but that it had been provoked by a creditor of the succession. The property was none the less under their administration. John Chaffe, admr, vs. W. W. Farmer, 34 A. 1017.
II.
The object of plaintiff was not to obtain the ownership or possession of the property, but merely to bring it back to the succession. Hence, lie was not bound to make tender of the price of adjudication. If the purchase price had been used to extinguish any of the debts of the succession, the executors would be entitled to be reimbursed in due course of administration and no more.
This point is also settled in the case of Chaffe vs. Farmer, quoted above.
Under the allegations of this petition the executors would be purchasers in bad faith, and as such not entitled to advance and sustain the plea of want of tender of the purchase price.
Jurisprudence has also settled that heirs who seek to recover property bought by the administrator of a succession in violation of law, cannot be met by such a plea. Wood vs. Nicholls, 33 A. 745; Self vs. Taylor, 33 A. 769.
The judgment sustaining the present exception is therefore erroneous, and hence it is annulled, avoided and reversed, and this cause is hereby remanded to the lower court to be proceeded with according to law and the views herein expressed.